Citation Nr: 1100769	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  06-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

1.  Entitlement to service connection for low back pain syndrome.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) with adjustment disorder, rated as 30 
percent disabling prior to January 11, 2006, and 70 percent 
disabling therefrom.

4.  Entitlement to an increased evaluation for a service-
connected scar of the left neck, rated as 10 percent disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2005, February 2007, and January 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Augusta, ME, Newark, NJ, and New York, 
NY.  

In the January 2005 rating decision, the Augusta RO, in pertinent 
part, denied service connection for low back pain syndrome and a 
bilateral ankle disorder.  The Veteran filed a Notice of 
Disagreement (NOD) in September 2005, a Statement of the Case 
(SOC) was issued in February 2006, and the Veteran filed his 
Substantive Appeal, on VA Form 9, in March 2006.  

In the February 2007 rating decision, the Newark RO denied the 
Veteran's claim for a disability rating higher than 30 percent 
for service-connected adjustment disorder with mixed emotional 
features.  The Veteran filed an NOD in March 2007, a SOC was 
issued in January 2008, and the Veteran perfected his appeal 
later that month.  

In the January 2008 rating decision, the New York RO, in 
pertinent part, denied the Veteran's claim for a disability 
rating higher than 10 percent for his service-connected scar of 
the left neck.  The Veteran filed his NOD in February 2008, an 
SOC was issued in September 2008, and the Veteran perfected his 
appeal in October 2008.  

In May 2009, the New York RO broadened the grant of service 
connection for adjustment disorder to include PTSD and secondary 
alcohol abuse and increased the disability evaluation from 30 
percent to 70 percent, effective January 11, 2006, the date of a 
VA treatment report.   

It is notable that the disability evaluation assigned for the 
Veteran's service-connected scar of the left neck was decreased 
from 10 percent to 0 percent effective from December 11, 2007, in 
a December 2009 rating decision.  However, in a subsequent 
January 2010 rating decision, the RO found that there had been 
clear and unmistakable error in its December 2009 rating 
decision, and restored the 10 percent evaluation effective 
December 11, 2007.  

In September 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.  

Additional VA treatment records have also been associated with 
the Veteran's claims folder since the September 2010 Travel Board 
hearing.  The Veteran has waived his right to initial 
consideration of the new evidence by the RO.  See hearing 
transcript, page 15; 38 C.F.R. §§ 19.9, 20.1304(c).  

The issue of entitlement to an evaluation higher than 10 percent 
for service-connected scar of the left neck is herein REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when further action is required.


FINDING OF FACT

At the Board hearing held in September 2010, which was prior to 
the promulgation of a decision in the appeal, the Veteran 
requested that his appeal with respect to the issues of 
entitlement to service connection for low back pain syndrome, 
entitlement to service connection for a bilateral ankle disorder, 
and entitlement to an increased evaluation for PTSD with 
adjustment disorder be withdrawn.     


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service 
connection for low back pain syndrome, the criteria for 
withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

2.  With respect to the issue of entitlement to service 
connection for a bilateral ankle disorder, the criteria for 
withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

3.  With respect to the issue of entitlement to an increased 
evaluation for posttraumatic stress disorder (PTSD) with 
adjustment disorder, rated as 30 percent disabling prior to 
January 11, 2006, and 70 percent disabling therefrom, the 
criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

In the present case, the Veteran's claims of service connection 
for low back pain syndrome and a bilateral ankle disorder and his 
claim for an increased rating for his service-connected 
psychiatric disability are dismissed due to the Veteran's request 
for withdrawal at the Board hearing, and the remaining issue is 
remanded for further evidentiary development for reasons that 
will be explained in greater detail below.  In view of the 
foregoing, the Board finds that no discussion regarding VA's 
fulfillment of its duties to notify and assist is warranted at 
this time.   

II.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran told the undersigned during his 
testimony at the September 2010 Travel Board hearing that he 
wished to withdraw his appeal as to the issues involving service 
connection for low back pain syndrome, a bilateral ankle 
disorder, and an increased evaluation for his psychiatric 
disability.  See hearing transcript, p. 2.  He further submitted 
a written statement confirming his desire to withdraw his appeal 
with respect to these issues on the day of the Board hearing.  
See Statement in Support of Claim, VA Form 21-4138, dated on 
September 3, 2010.  Because the request to withdraw the 
aforementioned appeals is in writing and there remain no 
allegations of errors of fact or law for appellate consideration, 
the Board does not have jurisdiction to review the appeals, and 
those issues are properly dismissed.


ORDER

Entitlement to service connection for low back pain syndrome is 
dismissed.

Entitlement to service connection for a bilateral ankle disorder 
is dismissed.

Entitlement to an increased evaluation for PTSD with adjustment 
disorder, rated as 30 percent disabling prior to January 11, 2006 
and 70 percent disabling therefrom, is dismissed.



REMAND

After review of the record, the Board finds that this case must 
be remanded for further evidentiary development, for reasons 
explained below.    

In the present case, the Veteran contends that he is not 
adequately compensated for the current severity of his skin 
disability because, although he has multiple abscesses throughout 
his body, VA has only assigned a single 10 percent disability 
rating for the scar which resulted from removal of an abscess on 
the left side of his neck.  He seeks entitlement to an increased 
rating on such basis.    

By way of background, the Board observes that service connection 
for an abscess on the left side of the Veteran's neck, with a 
noncompensable evaluation effective February 1, 1995, was granted 
in an April 2004 rating decision by the New York RO.  At that 
time, the RO explained that the Veteran's service treatment 
records showed that he was seen in September 1982 for bumps on 
the left side of his face and, in February 1984, for a left 
periauricular abscess, which was draining.  However, the post-
service treatment records are negative for complaints or 
treatment for bumps over the body and face or any other skin 
disorder, except for treatment in May 2003 for an abscess on the 
left side of the neck that was removed.  

The record reflects that the Veteran underwent a medical 
examination in December 2007 in connection with his increased 
rating claim.  The examination report includes findings 
pertaining to the Veteran's scars in the left periauricular area 
and left lateral cheek.  However, the examiner made no comment on 
whether there were now additional abscesses or scars, other than 
the scar on the left side of the Veteran's neck, associated with 
his service-connected skin disability, which reflected an 
increase in severity, as he has contended. 

In addition, it is notable that the Veteran, in an October 2008 
written statement (on VA Form 21-4138), requested to be afforded 
with another examination because, although he had complained that 
he had "bumps" all over his body, the December 2007 medical 
examiner only examined his face and not his whole body.  He also 
indicated that his skin disability had worsened since the 
December 2007 examination at that time.  

In October 2009, the Veteran again requested to be afforded with 
another medical examination in connection with his claim, which 
included examination of his body for scars from cyst removal.  He 
underwent a VA general medical examination in November 2009,which 
included examination of his scar disability.  The examiner noted 
that his skin demonstrated "multiple lipomas" and diagnosed the 
Veteran with a "scar".  However, the examiner did not 
adequately describe the scar disability for rating purposes or 
provide an opinion as to whether the multiple lipomas observed on 
examination were a manifestation of the service-connected skin 
disability.  

The Veteran's VA treatment records also show that he has been 
diagnosed with lipomas on the back and abdomen.  See VA 
dermatological outpatient note dated February 24, 2009.  

Governing regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran that which into account the records of prior examinations 
and treatment as well as to provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for 
Veterans Claims has held that an appeal of an existing disability 
rating based on established entitlement to compensation requires 
consideration of the present level of disability and contemplates 
staged ratings when the factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Because neither of the medical examinations provided to the 
Veteran in connection with his claim adequately addressed whether 
his skin disability has increased in severity, as he contends, 
and the Veteran has asserted a worsened condition since the 
December 2007 medical examination, the Board finds that a remand 
for a more contemporaneous medical examination to assess the 
current skin disability is warranted in this case.  38 U.S.C.A. § 
5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Moreover, the Veteran's scar of the left neck is evaluated under 
the criteria found at 38 C.F.R § 4.118.  He is rated as 10 
percent disabling under DC 7819-7800.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition on 
the basis of which the rating is determined.  With diseases, 
preference is to be given to the number assigned to the disease 
itself; if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition will 
be added, preceded by a hyphen.  38 C.F.R. § 4.27.  Thus, the 
hyphenated diagnostic code in this case reveals that DC 7819 is 
assigned for benign skin neoplasms as the service-connected 
disease and DC 7800 is assigned for disfigurement of the head, 
face, or neck as the residual condition.

Under 7819 for benign skin neoplasms, the disability is to be 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  The Veteran's 10 percent rating was granted based on 
all the evidence of record, to include the results of the 
December 2007 medical examination.  Under DC 7800, a 10 percent 
rating is prescribed when a skin disability of the head, face, or 
neck has one characteristic of disfigurement, as described in 
Note (1) under the criteria.  

During the pendency of the claim/appeal, the rating criteria for 
evaluating skin disorders, to include scars, were revised.  See 
73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  The effective date of 
the revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after that 
date.  Because the Veteran's claim was received prior to October 
23, 2008, the revised criteria are not for application in this 
case.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
medical examination to determine the current 
level of severity of his service-connected skin 
disability.  The claims file, including a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction with the 
requested examination.  The examiner should 
indicate in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of the 
report.  

a.  Based on review of the claims folder, to 
include any prior examinations, and physical 
examination of the Veteran, the examiner 
should identify what symptoms the Veteran has 
manifested since September 2005 that are 
attributable to/residuals of his service-
connected skin disability.  Any and all signs 
and symptoms necessary for rating the 
Veteran's skin disability under the applicable 
rating criteria (i.e., the criteria in effect 
prior to October 2008) should be reported in 
detail.

b.  The examiner should address the Veteran's 
complaints referable to the skin disorder, and 
any other relevant evidence, and identify how 
many of the characteristics of disfigurement 
are met.  Scars should be measured in detail 
and described accordingly on the examination 
report. 

c.  The examiner should specifically comment 
on whether any abscesses, lesions, lipomas, 
"bumps", etc. on the Veteran's face and body, 
other than the scar on the left side of his 
neck, are manifestations of the Veteran's 
current service-connected skin disability and, 
if so, fully describe the location, size, and 
characteristics of each, under the applicable 
rating criteria (i.e., the criteria in effect 
prior to October 2008).    

d.  The examiner should explain any level of 
work impairment or functional impairment due 
to the Veteran's skin disability and address 
the extent to which disability complained of 
by the Veteran is supportable by the medical 
evidence.

e.  If any opinion and supporting rationale 
cannot be provided without speculation or 
medically unsound judgment based upon mere 
conjecture, the examiner should clearly 
explain why this is so for each opinion not 
provided.

f.  The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-connected 
skin disability and any non-service-connected 
disorders which may be found.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the disorders, 
the examiner should so state in the 
examination report.

2.  After any additional notification and/or 
development deemed necessary is undertaken, the 
claim should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran and 
his representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed for 
response by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


